DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (US 5892415 hereinafter Okamura).



In regards to claim 2, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the first coupling portion and the second coupling portion are bonded to each other (Fig. 17 (shows layer groups 4 and 5 are stacked and therefore boded to each other)).”	

In regards to claim 3, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the first internal electrode, the second internal electrode, and the fifth internal electrode are exposed to the third surface of the body, and are connected to the first external electrode (Fig. 17 (shows connection to external electrodes)).”
 The multilayer ceramic capacitor of claim 1, wherein the third internal electrode, the fourth internal electrode, and the sixth internal electrode are exposed to the fourth surface of the body, and are connected to the second external electrode (Fig. 17 (shows connection to external electrodes)).

In regards to claim 5, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein a width of the first coupling portion and the second coupling portion is in a range from 0.1 to 0.7 times a width of the fifth internal electrode or the sixth internal electrode (Fig. 17 (shown)).

In regards to claim 6, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the body is configured such that a first dielectric layer, a second dielectric layer, and a third dielectric layer including the fifth internal electrode or a first dielectric layer, a second dielectric layer, and a third dielectric layer including the sixth internal electrode are sequentially stacked (Fig. 17 (shown)).”	

In regards to claim 7, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the first internal electrode, the third internal electrode, and the fifth internal electrode are exposed to the third surface of the body, and are connected to the first external electrode (Fig’s. 17 and 18 (shows how internal conductors are connected to external terminals)).

In regards to claim 8, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the second internal electrode, the fourth internal electrode, and the sixth internal electrode are exposed to the fourth surface of the body, and are connected to the second external electrode (Fig’s. 17 and 18 (shows how internal conductors are connected to external terminals)).”

In regards to claim 9, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein the first external electrode and the second external electrode have opposite polarities from each other (Fig’s. 17 and 18 (shows how internal conductors are connected to external terminals) (a capacitor by definition has polarities)).”

In regards to claim 10, Okamura discloses;” The multilayer ceramic capacitor of claim 1, wherein a cover portion disposed on the first and second surfaces of the body is further comprised (Fig. 19 (shows cross section of Fig’s. 17 and 18)).”

In regards to claim 11, Okamura discloses;” A multilayer ceramic capacitor (Abstract), comprising: a first dielectric layer (Fig. 17 (2))  having a first internal electrode (Fig. 17 (41)) and a second internal electrode (Fig. 17 (42)) spaced apart from the first internal electrode (Fig. 17 (shown))disposed thereon; a second dielectric layer (Fig. 17 (2)) having a third internal electrode (Fig. 17 (51)) and a fourth internal electrode (Fig. 17 (52)) spaced apart from the third internal electrode (Fig. 17 (shown)) disposed thereon; a third dielectric layer (Fig. 17 (2))  having a fifth internal electrode or a sixth internal electrode disposed thereon (Fig. 17 (3)), the fifth internal electrode and the sixth internal electrode having opposite polarities (a capacitor by definition has polarities), the first through third dielectric layers being sequentially stacked in a thickness direction to form a body (Fig’s. 17 and 19 (shown)); and first and second external electrodes disposed on opposing surfaces of the body perpendicular to the first through third dielectric layers and connected to the first through sixth internal electrodes (Fig’s. 17 and 18 (shows connection to external electrodes)).”

In regards to claim 12, Okamura discloses;” The multilayer ceramic capacitor of claim 11, wherein the first and second internal electrodes are connected to the first external electrode, and the third and fourth internal electrodes are connected to the second external electrode (Fig. 17 (shown)).”

In regards to claim 13, Okamura discloses;” The multilayer ceramic capacitor of claim 11, wherein the first and third internal electrodes are connected to the first external electrode, and the second and fourth internal electrodes are connected to the second external electrode (Fig. 25 (shows conductors 41, 42, 51 and 52 capable of having different connections as compared to Fig. 17 connections for conductors 41, 42, 51 and 52).”

In regards to claim 14, Okamura discloses;” The multilayer ceramic capacitor of claim 11, wherein a portion of the first dielectric layer separating the first and second internal electrodes contacts a portion of the second dielectric layer separating the third and fourth internal electrodes when the first and second dielectric layers are stacked in the body (Fig. 17 (shows layer groups 4 and 5 are stacked and therefore boded to each other)).

In regards to claim 15, Okamura discloses;” The multilayer ceramic capacitor of claim 11, wherein a ratio of a width of a portion of the first dielectric layer separating the first and second internal electrodes, or a width of a portion of the second dielectric layer separating the third and fourth internal electrodes, to a width of the fifth or the sixth internal electrodes is in a range from 0.1 to 0. 7 (Fig. 17 (shown)).”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847